
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1172
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 24, 2009
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To direct the Secretary of Veterans Affairs
		  to include on the Internet website of the Department of Veterans Affairs a list
		  of organizations that provide scholarships to veterans and their
		  survivors.
	
	
		1.Pat Tillman Veterans’
			 Scholarship Initiative
			(a)Availability of
			 scholarship informationBy
			 not later than June 1, 2010, the Secretary of Veterans Affairs shall include on
			 the Internet website of the Department of Veterans Affairs—
				(1)a
			 list of organizations that provide scholarships to veterans and their survivors
			 and, for each such organization, a link to the Internet website of the
			 organization;
				(2)a statement that the information described
			 in paragraph (1) is not an all-inclusive list of scholarships available to
			 veterans and their survivors; and
				(3)a
			 statement that the Secretary has not verified the information available on the
			 Internet websites of the organizations referred to paragraph (1) and that the
			 Secretary does not endorse any offer made by any sponsor of any such the
			 website.
				(b)Maintenance of
			 scholarship informationThe
			 Secretary of Veterans Affairs shall make reasonable efforts to notify schools
			 and other appropriate entities of the opportunity to be included on the
			 Internet website of the Department of Veterans Affairs pursuant to subsection
			 (a).
			
	
		
			Passed the House of
			 Representatives June 23, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
